Exhibit 10.3

 



CHANGE IN CONTROL AGREEMENT 

 

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated November 1, 2018 (the
“Effective Date”), is entered into by and between Shore United Bank, a
commercial bank organized under the laws of Maryland (the “Bank”), and Patrick
M. Bilbrough (the “Executive”).

 

WHEREAS, the Bank is the wholly-owned subsidiary of Shore Bancshares, Inc., a
corporation organized under the laws of Maryland (the “Corporation”);

 

WHEREAS, the Executive is employed by the Bank as President and Chief Executive
Officer;

 

WHEREAS, the Corporation and the Bank desire to be ensured of the Executive’s
continued active participation in the business of the Bank; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and in consideration of the Executive’s agreeing to remain in the employ of the
Bank, the parties desire to specify the change in control payment which shall be
due to Executive in the event that the Executive’s employment with the Bank is
terminated in the specified circumstances covered by this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Bank agree as follows:

 

1.                  Term.

 

(a)               The Bank agrees to employ the Executive as an at-will
employee, and the Executive agrees to be employed by the Bank as an at-will
employee, subject to the terms and conditions of this Agreement.

 

(b)               The initial term of this Agreement shall be for 12 months
commencing on the Effective Date (the “Initial Term”). Upon the expiration of
the Initial Term, this Agreement shall automatically renew for successive terms
of 12 months each (each such renewal term, together with the Initial Term, a
“Term”) without further action by the parties, unless either party shall have
served written notice on the other party at least 60 days prior to the
commencement of a new Term of such party’s decision not to renew this Agreement.
At least 120 days prior to the commencement of a new Term, the Board of
Directors of the Bank (“Board”) or a committee thereof will conduct a
comprehensive performance evaluation and review of Executive to determine
whether to give notice of non-renewal as provided herein. The evaluation and
review shall be documented in the minutes of the Board or the committee thereof.
For purposes of clarity, in the event the Board decides not to renew this
Agreement and provides proper notice as set forth above, the Executive shall
remain an at-will employee of the Bank following the termination of this
Agreement unless the Executive’s employment is sooner terminated.

 



 1 | P a g e

 

 

(c)               While employed by the Bank, the Executive shall (i) perform
such services for the Bank as may be consistent with the Executive’s title and
such services which are from time to time assigned to the Executive by the
Bank’s Board and (ii) devote the Executive’s entire business time, attention,
skill and energy exclusively to the business of the Bank. While employed by the
Bank, the Executive shall not engage or prepare to engage in any other business
activity, whether or not such business activity is pursued for gain, profit or
other economic or financial advantage; provided, however, that the Executive may
engage in appropriate civic, charitable or religious activities and devote a
reasonable amount of time to private investments or boards or other activities
provided that such activities do not interfere or conflict with the Executive’s
responsibilities.

 

2.                  Change in Control Payment.

 

(a)               If within 12 months after any Change in Control (as
hereinafter defined) of the Corporation, the Executive’s employment with the
Bank is terminated by the Bank or Corporation without Cause (as hereinafter
defined) or Executive terminates his employment for Good Reason (as hereinafter
defined), the Executive shall be paid an amount equal to 2 times the Executive’s
base salary and bonus (not to include the exercise of any stock options) paid or
scheduled to be paid under the Corporation’s or a subsidiary’s annual incentive
plan in the calendar year of the Change in Control. Subject to Section 2(h),
said sum shall be paid to the Executive in one lump sum on the 60th day
following the Executive’s termination, provided that the Executive has executed
and submitted a release of claims and the statutory period during which
Executive is entitled to revoke the release of claims has expired on or before
that 60th day. In addition, all unexercised or unvested equity awards, or
portions thereof, held by the Executive as of the date of termination shall vest
or terminate and be exercisable in accordance with their terms. The termination
of the Executive’s employment hereunder shall not impair any rights of the
Executive under any employee benefit or fringe benefit plans that have vested as
of the date of termination, which said rights shall be administered after
termination of employment in accordance with the terms of such plans.

 

The Corporation, Bank and the Executive intend that all benefits payable to the
Executive as the result of a Change in Control, or for Good Reason whether
payable under this Agreement or under any other benefit, compensation, or
incentive plan or arrangement with the Executive, the Bank or Corporation, shall
not be subject to the excise tax under Sections 280G and 4999 of the Internal
Revenue Code of 1986 (the “Code”) and shall be deductible by the Corporation. If
all or any portion of the benefits payable to the Executive under this
Agreement, either alone or together with other benefits to which the Executive
is entitled, constitute excess parachute payments within the meaning of Section
280G of the Code and are therefore subject to the excise tax imposed by Section
4999 of the Code or loss of the compensation deduction as the result of Section
280G of the Code, the Bank, Corporation and the Executive agree that benefits
payable under this Agreement shall be reduced as necessary for the purpose of
avoiding application of Sections 280G and 4999 of the Code. Any such reduction
shall be made by the Corporation in its sole discretion consistent with the
requirements of Section 409A of the Code. If, notwithstanding the initial
application of this Section 2, the Internal Revenue Service determines that any
covered payment constitutes an excess parachute payment (as defined by Section
280G(b) of the Code), this Section 2 will be reapplied based on the Internal
Revenue Service's determination, and the Executive will be required to promptly
repay the portion of the covered payments required to avoid imposition of an
excise tax. Any determination required under this Section 2, including whether
any payments or benefits are parachute payments, shall be made by the
Corporation in its sole discretion.

 



 2 | P a g e

 

 

(b)               Cause. For purposes of this Agreement, the term “Cause” means:
(i) the Executive’s “Disability” (as hereinafter defined); (ii) an action or
failure to act by the Executive constituting fraud, misappropriation or damage
to the property or business of the Corporation or the Bank; (iii) conduct by
Executive that amounts to fraud, personal dishonesty or breach of fiduciary
duty; (iv) Executive’s conviction (from which no appeal may be, or is, timely
taken) of a felony or willful violation of any law, rule or regulation (other
than traffic violations or similar offenses); (v) the Executive’s breach of any
of his obligations hereunder; (vi) the unauthorized use, misappropriation or
disclosure by the Executive of any Confidential Information (as hereinafter
defined) of the Corporation or the Bank or of any confidential information of
any other party to whom the Executive owes an obligation of nondisclosure as a
result of his relationship with the Corporation and the Bank; (vii) the willful
violation of any final cease and desist or consent order; (viii) a knowing
violation by Executive of federal and state banking laws or regulations which is
likely to have a material adverse effect on the Corporation or the Bank, as
determined by the Board; (ix) the determination by the Board, in the exercise of
its reasonable judgment and in good faith, that Executive’s job performance is
substantially unsatisfactory and that he has failed to cure such performance
within a reasonable period (but in no event more than thirty (30) days) after
written notice specifying in reasonable detail the nature of the unsatisfactory
performance; (x) Executive’s material breach of any of the Corporation’s or the
Bank’s written policies; or (xi) the issuance of any order by the Maryland
Commissioner of Financial Regulation, the Federal Deposit Insurance Corporation,
the Board of Governors of the Federal Reserve System, or any other supervisory
agency with jurisdiction over the Corporation or the Bank permanently
prohibiting the continued service of the Executive with the Bank. No act or
failure to act on the part of the Executive shall be considered “willful” unless
it is done, or omitted to be done, by the Executive in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Corporation and the Bank. Any act or failure to act that is
based upon authority given pursuant to a resolution duly adopted by the Board,
or upon the advice of legal counsel for the Corporation and the Bank, shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interest of the Corporation and the Bank.

 



 3 | P a g e

 

 

(c)               Disability. For purposes of this Agreement, the term
“Disability” shall have the meaning given to such term in the long-term
disability policy available to Executives of the Corporation and the Bank, as
amended or replaced from time to time.

 

(d)               Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred if the conditions set forth in any
one of the following paragraphs shall have been satisfied:

 

(i)                        any one person, or more than one person acting as a
group, acquires ownership of securities of the Corporation that, together with
securities held by such person or group, constitutes more than 50 percent (50%)
of the total fair market value or total voting power of the securities of the
Corporation;

 

(ii)                        either (A) any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of securities of the Corporation possessing 35 percent (35%) or more of the
total voting power of the securities of the Corporation; or (B) a majority of
members of the Board of the Corporation is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors of the Corporation, as the case may be, prior
to the date of the appointment or election; or

 

(iii)                        any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Corporation that have a total gross fair market value equal to or more than 40
percent (40%) of the total gross fair market value of all of the assets of the
Corporation, as the case may be, immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Corporation, as the case may be, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

Notwithstanding the foregoing, the acquisition of ownership or control of voting
stock of the Corporation, individually or collectively, by the Corporation or
one of its affiliates or any benefit plan sponsored by the Corporation or any of
its affiliates shall not constitute a Change in Control.

 

(e)               Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean termination by the Executive within 12 months following a
Change in Control based on:

 

(i)                        Without the Executive’s express written consent, a
material adverse change made by the Bank which would reduce the Executive’s
functions, duties or responsibilities as President of the Bank.

 



 4 | P a g e

 

 

(ii)                        Without the Executive’s express written consent, a
5% or greater reduction by the Bank in the Executive’s Base Salary as the same
may be increased from time to time; or

 

(iii)                        Without the Executive’s express written consent,
the Bank requires the Executive to be based at a location more than 50 miles
from Easton, Maryland (which requirement shall be deemed to be a material change
in the geographic location at which the Executive must perform services for the
Bank), except for required travel on business of the Bank to an extent
substantially consistent with the Executive’s present business travel
obligations.

 

Good Reason shall, for all purposes under this Agreement, be construed and
administered in manner consistent with the definition of “good reason” under
Treasury Regulation §1.409A-1(n).

 

(f)                Full Compensation. The payments made pursuant to this Section
2 shall be considered full compensation in payment for all claims under this
Agreement, and the Executive shall not be entitled to any other compensation.

 

(g)               Deduction for Amounts Due Bank. Upon termination of the
Executive’s employment with the Bank, subject to any restrictions imposed by
applicable law, the Bank shall have the right to deduct from the amount due the
Executive any amounts which the Executive owes the Bank. Such right shall apply
only to debts that were incurred in the ordinary course of the employment
relationship and in no event shall the Bank have the right to deduct an amount
in excess of $5,000 in any year from any payment that would be considered
deferred compensation under Section 409A of the Code. In no event shall the Bank
have the discretion to deduct any amount pursuant to this Section 2(g) to the
extent such deduction would be considered a prohibited acceleration under
Section 409A of the Code. Any offset under this Section 2(g) shall comply with
Section 1.409A – 2(j)(4)(xiii) of the Treasury Regulations.

 

(h)               Compliance with Section 409A of the Code. This Agreement is
intended to comply with Section 409A of the Code and its corresponding
regulations, or an exemption, and payments may only be made in a manner
permitted by Section 409A of the Code, to the extent applicable. Severance
benefits under the Agreement are intended to be exempt from Section 409A to the
maximum extent possible under the "separation pay exception, the “short-term
deferral exception,” or another exception under Section 409A of the Code. For
purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. If a payment obligation under this
Agreement arises on account of the termination of Executive’s employment
hereunder while the Executive is a “specified employee” (as defined under
Section 409A of the Code, and determined in good faith by the Bank), any payment
of “deferred compensation” (as defined in Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such termination of employment shall be paid, with interest, in
a lump sum, within 15 days after the end of the six-month period beginning on
the date of such termination or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Executive’s estate
following his death.

 



 5 | P a g e

 

 

3.                  Non-Solicitation.

 

(a)               Restrictive Covenants. During the Executive’s employment with
the Bank and for 12 months after the Executive ceases, for any reason, to be an
employee of the Bank, the Executive shall not, directly or indirectly, as owner,
partner, director, officer, employee, agent, consultant, advisor, contractor or
otherwise, whether for consideration or without consideration, for the benefit
of any individual, group, corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization or
any other form of entity not specifically listed herein (a “Person”) other than
for the Corporation and/or any of its affiliates (the “Employer Group”), take
any of the following actions:

 

(i)                        solicit any Business Relation (as hereinafter
defined) to purchase, or sell or otherwise provide to any Business Relation, any
products or services which are comparable to, or which are intended to
substitute for, products or services offered by the Corporation and/or any of
its affiliates (the “Non-Compete Group”) during the Executive’s employment with
the Bank;

 

(ii)                        employ, engage or solicit for employment or for
engagement as an independent contractor or consultant, any Person who was
employed by, or any Person who was engaged as an independent contractor by, any
member of the Non-Compete Group during the preceding 24 months;

 

(iii)                        employ, engage or solicit for employment any
employee of the Corporation or the Bank, whether or not such employee is a
full-time employee or a temporary employee of the Corporation or the Bank and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will; or

 

(iv)                        encourage any Person to reduce its business with any
member of the Non-Compete Group or to reduce its employment with or provision of
services to any member of the Non-Compete Group.

 

Provided, however, that nothing in this Section 3(a) shall be deemed to prevent
or limit the right of the Executive to own up to a five percent (5%) interest in
the securities of a Person that are registered under Section 12 of the
Securities Exchange Act of 1934, as amended.

 

(b)               Business Relation Defined. For purposes of this Agreement, the
term “Business Relation” means any Person who, at any time during the
Executive’s employment with the Bank, was a Person (i) that is or was a customer
of any member of the Non-Compete Group, (ii) that had entered into any contract
or other arrangement with any member of the Non-Compete Group for the provision
of services or the sale of products, (iii) to whom any member of the Non-Compete
Group furnished or planned to furnish a proposal for the performance of services
or the sale of products, or (iv) with whom any member of the Non-Compete Group
entered or agreed to enter into any other business relationship such as a joint
venture, collaborative agreement, joint development agreement, teaming
arrangement or agreement, or similar arrangement or understanding for the
provision of services or sale of products.

 

 6 | P a g e

 

 



4.                  Confidential Information.

 

(a)               Covenant. The Executive acknowledges that his relationship
with the Corporation and the Bank shall of necessity provide him with
specialized knowledge concerning the Employer Group, which, if used for the
benefit of others or disclosed to others, could cause serious harm to the
Employer Group. Accordingly, the Executive covenants that he shall not at any
time, directly or indirectly, use, appropriate or disclose to others, or permit
the use of or appropriation by or disclosure to others of, any Confidential
Information (as hereinafter defined) except as expressly provided herein.

 

(b)               Permitted Use. While employed with the Bank, the Executive may
use Confidential Information only for the purpose that is necessary to the
carrying out of the Executive’s duties as set forth herein or assigned to him by
the Bank, and the Executive may not make use of any Confidential Information
after he is no longer an employee of the Bank.

 

(c)               Confidential Information Defined. For purposes of this
Agreement, the term “Confidential Information” means all information of any
member of the Employer Group, whether oral, written, computerized, digitized or
otherwise, regarding the business of the Employer Group, including, without
limitation, information regarding the Employer Group’s customers, referral
sources, insurance carriers, sales and marketing information, costs, prices,
earnings, business plans, financial information and forecasts, contracts,
business arrangements, methods of operation, business strategies, prospects, and
Intellectual Property (as hereinafter defined), whether or not such information
is deemed “trade secrets” under applicable law. Confidential Information does
not include information that (i) becomes generally available to the public other
than as a result of disclosure by the Executive in violation of this Agreement,
(ii) was available to the public on a non-confidential basis from a source other
than the Employer Group, (iii) is made available to a third party on a
non-confidential basis by the Employer Group, (iv) was already known to the
Executive at the time of disclosure by the Employer Group, or (v) is required to
be disclosed by legal process or applicable law.

 

5.                  Intellectual Property. The Executive agrees that any and all
information, reports, other documents and other works (whether in an electronic
format or otherwise) created by the Executive for or on behalf of the
Corporation and the Bank during the Executive’s service with the Bank, whether
or not developed on the Bank’s premises or equipment or during the Bank’s normal
business hours (the “Intellectual Property”), are and shall remain works made
for hire and the sole and exclusive property of the Corporation and the Bank. To
the extent that such Intellectual Property is not considered work made for hire,
the Executive hereby assigns to the Bank (or its nominee) any and all interest
that the Executive may now or in the future have in the Intellectual Property.
Upon request by the Bank, the Executive shall execute and deliver to the Bank
any document or instrument that may be necessary to secure or perfect the Bank’s
title to or interest in any Intellectual Property so assigned.

 



 7 | P a g e

 

 

6.                  Return of Property. The Executive agrees that upon
termination of his employment with the Bank, he will:

 

(a)               promptly return to the Bank all Confidential Information, all
Intellectual Property, and all other property of the Bank, including but not
limited to all correspondence, manuals, notebooks, lists of customers and
suppliers, computer programs, disks and any documents, materials or property,
whether written or stored on computerized medium, and all copies in his
possession or control;

 

(b)               not take any action to preserve or regain access to such
information through any means, including but not limited to access to the Bank’s
facilities or through a computer or other digital or electronic means; and

 

(c)               promptly pay all amounts due, owing or otherwise payable by
him to the Bank.

 

The Executive expressly authorizes the Bank to withhold any amounts payable to
him, including for compensation, reimbursement and otherwise, until he has
complied with this Section 6, subject to the terms of Section 2(g).

 

7.                  No Disparaging Statements. During the Executive’s employment
with the Bank and for 12 months after the Executive ceases to be an employee of
the Bank, the Executive will not make any statements or comments of a
disparaging nature to third parties regarding any member of the Employer Group
or its officers, directors, personnel or products.

 

8.                  Executive’s Representations and Warranties.

 

(a)               No Prior Agreements. The Executive represents and warrants
that he is not a party to or otherwise subject to or bound by the terms of any
contract, agreement or understanding which in any manner would limit or
otherwise affect his ability to perform his obligations hereunder, including
without limitation any contract, agreement or understanding containing terms and
provisions similar in any manner to those contained in Sections 3, 4, 5 or 7 of
this Agreement.

 

(b)               Confidential Information of Others. The Executive represents,
warrants and covenants that he will not disclose to the Bank, or otherwise use
in the course of his service with the Bank, any confidential information which
he is restricted from disclosing or using pursuant to any other agreement or
duty to any other person.

 



 8 | P a g e

 

 

9.                  Remedies.

 

(a)               Arbitration of Disputes. If a dispute arises with respect to
the enforcement or interpretation of any provision of this Agreement (other than
a dispute to be resolved under Section 9(b)), then the parties hereto agree to
submit the dispute to non-appealable binding arbitration. Such arbitration shall
be conducted before a board of three arbitrators, with one member selected by
the Executive, one member selected by the Employer, and the third member
selected by the first two arbitrators. The party responsible for the payment of
the costs of such arbitration (including any legal fees and expenses incurred by
the Executive) shall be determined by the board of arbitrators. The board of
arbitrators shall be bound by the rules of the American Arbitration Association
in making its determination. The parties hereto agree that they and their heirs,
personal representatives, successors, and assigns shall be bound by the decision
of such board of arbitrators with respect to any controversy properly submitted
to it for determination.

 

(b)               Disputes Arising Under Sections 4 Through 8. The Executive
recognizes that a violation by him of any provision of Sections 4 through 8,
inclusive, of this Agreement may cause irreparable injury to the Corporation and
the Bank, and that there may be no adequate remedy at law for such violation.
Therefore, the Executive agrees that, in addition to any other remedies for its
violation hereof available to the Bank, which shall include the recovery of all
damages incurred, as well as reasonable attorney’s fees and other costs, the
Bank shall have the right, in the event of the breach or threatened breach of
any provision hereof by the Executive to obtain an injunction and/or temporary
restraining order against such breach or threatened breach or specifically
enforce this Agreement. The Bank’s rights and remedies specified in this Section
9(b) are in addition to and not in lieu of any rights available under applicable
law and regulations, including, without limitation, those laws and regulations
governing trade secrets and other proprietary information.

 

10.              Miscellaneous.

 

(a)               Withholding of Taxes. All compensation and benefits payable
pursuant to this Agreement shall be subject to all applicable tax withholding
requirements.

 

(b)               Compliance with Banking Laws. Any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to, and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.

 

(c)               Suspension of Employment by Regulators. In the event the
Executive is temporarily prohibited from participating in the conduct of the
affairs of the Corporation or the Bank pursuant to notice served by a regulatory
agency having jurisdiction over the Corporation and the Bank, unless stayed by
appropriate proceedings, then the Bank’s obligations under this Agreement shall
be suspended and the Executive shall have no right to any payment of
compensation, as of the date such notice is served on the Bank. If the charges
specified in any such notice shall be dismissed, then the Bank shall (i) pay the
Executive any compensation withheld from the Executive pursuant to the
suspension of the Bank’s obligations as required by this Section 10(c) as soon
as practicable following the completion of continued employment for 30 days
following such dismissal and (ii) reinstate the obligations so suspended.

 



 9 | P a g e

 

 

(d)               Entire Agreement; Amendment. This Agreement supersedes all
prior agreements, written and oral, between the parties with respect to its
subject matter, is intended as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto, and may be amended
only by a writing signed by both parties hereto. The Bank and the Executive
agree to execute any and all amendments to this Agreement permitted under
applicable law that the Bank’s legal counsel determines to be necessary to
ensure compliance with the distribution provisions of Section 409A of the Code
or to otherwise ensure that this Agreement complies with Section 409A of the
Code.

 

(e)               Nonwaiver. The failure of either party to insist upon strict
adherence to any term of this Agreement on any occasion will not operate as a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in a writing signed by the party to be charged therewith.

 

(f)                Assignment. The Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their successors and assigns and
their representatives. This Agreement may not be assigned by either party
without the consent of the other party, except that the Bank may assign all of
its rights and delegate performance of all of its obligations hereunder in
connection with a Change in Control.

 

(g)               Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original, but all of which together will
constitute the same instrument.

 

(h)               Headings. The headings in this Agreement are for convenience
of reference only and should not be given any effect in the interpretation of
this Agreement.

 

(i)                 Governing Law. This Agreement shall be governed in all
respects whether as to validity, construction, capacity, performance or
otherwise, by the laws of the State of Maryland, without regard to any provision
that would result in the application of the laws of any other state or
jurisdiction, except to the extent that Federal law shall be deemed to apply.

 

(j)                 Interpretation. This Agreement is intended to comply with,
or otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder. If the Bank determines in good faith
that any provision of this Agreement would cause the Executive to incur an
additional tax, penalty, or interest under Section 409A of the Code, then the
Bank and the Executive shall use reasonable efforts to reform such provision, if
possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code or causing the imposition of such
additional tax, penalty, or interest under Section 409A of the Code. As used in
this Agreement, the terms “termination of employment”, “resignation” and words
of similar import mean, for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A of the Code, the
Executive’s “separation from service” as defined in Section 409A of the Code.

 



 10 | P a g e

 

 

(k)               Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity and enforceability of the other provisions hereof.

 

(l)                 Employer Policies, Plans and Programs. Except as expressly
provided otherwise in this Agreement, whenever any rights under this Agreement
depend on the terms of a policy, plan, or program established or maintained by
the Employer Group, any determination of such rights will be made on the basis
of the policy, plan, or program in effect at the time as of which such
determination is made. No reference in this Agreement to any policy, plan, or
program established or maintained by the Employer Group precludes any member of
the Employer Group from prospectively or retroactively changing or amending or
terminating that policy, plan, or program or adopting a new policy, plan, or
program in lieu of the then existing policy, plan, or program.

 

(m)             Survival of Terms. The provisions of Sections 2 through 7,
inclusive, and Sections 9 and 10 of this Agreement shall survive the termination
of the Executive’s employment hereunder.

  

 

 11 | P a g e

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 



ATTEST:               Shore UNITED BANK             /s/ W. David Morse   By: /s/
Donna J. Stevens W. David Morse, Secretary   Name: Donna J. Stevens    
Title:    SVP/COO       WITNESS:   EXECUTIVE:             /s/ W. David Morse  
/s/ Patrick M. Bilbrough W. David Morse, Secretary   Patrick M. Bilbrough      

 



 12 | P a g e

 

 

